NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/20/2020 has been entered. Claims 12-19 have been cancelled. Claims 20-23 are newly added.  Claims 1-11, 20-23 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/20/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jonathan Platt on 01/11/2021.

The application has been amended as follows: 
Claims 1, 5, 22 & 23 are amended to:

1. (currently amended) A flight vehicle comprising: 
a fuselage; and 
a propulsion system mechanically coupled to the fuselage; 

an air inlet; 
an isolator downstream of the air inlet; and 
a combustor downstream of the isolator where fuel is added; and 
wherein the isolator includes a swept-back wedge on an inner surface of the isolator, with the isolator having a rounded perimeter at an axial location of the swept-back wedge; [[and]] 
wherein in operation a forward part of the wedge produces an oblique shock, and features of the wedge divert boundary-layer and core flow that is close to a surface of the wedge, radially outboard and circumferentially along the walls of the isolator as the flow proceeds axially downstream through the isolator, to improve flow mixing; 
wherein the swept-back wedge is a band around the rounded perimeter of the isolator, with the band angled relative to an axial direction along the isolator; and
wherein the band is tapered, with a compression angle decreasing from a maximum value to a minimum value that is less than the maximum value.

Claim 5. CANCELLED

22. (new) The flight vehicle of claim [[5]] 1, wherein the band has varying wedge angle along the rounded perimeter, with a steepest wedge angle at a bottom of the isolator, furthest from the fuselage, and a reduced wedge angle at sides of the isolator.

Claim 23. CANCELLED

Reasons for Allowance
Claims 1-4, 6-11, 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art fails to teach or suggest in combination with other claimed limitations, an isolator downstream of the air inlet, wherein the isolator includes a swept-back wedge on an inner surface of the isolator, with the isolator having a rounded perimeter at an axial location of the swept-back wedge and the swept-back wedge is a band around the rounded perimeter of the isolator, with the band angled relative to an axial direction along the isolator, and wherein the band is tapered, with a compression angle decreasing from a maximum value to a minimum value that is less than the maximum value.
Closest prior art includes Adamson (US 2016/0244177, US 9,896,219), which teaches an air inlet for a flight vehicle, including an isolator having a compression ramp surfaces 30a, 30b downstream of the air inlet (Adamson Fig 5), the isolator having a rounded perimeter.  Adamson is silent on the feature of a swept-back wedge that is formed as a band around the rounded perimeter, with the band being angled relative to the axial direction and tapered and with a compression angle decreasing from a maximum to a minimum angle value.  NPL Mazhul “Numerical Investigations of flow past a System of Two Sweptback Compression Wedges”, 2014 (previously cited in the 02/20/2020 Office Action), teaches the use of swept-back wedges in air inlets of flight vehicles, for forming an oblique shock during operation.  However, Mazhul is silent on the swept-back wedge being a band around the rounded perimeter of the isolator.
Domel (US 2012/0049008, US 8,403,271) also teaches an air inlet for a flight vehicle, including an isolator having swept-back wedges 100 (Domel Fig. 1).  However, Domel’s swept-
Claims 2-4, 6-11, 20 & 22 are allowable by virtue of dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ALAIN CHAU/Primary Examiner, Art Unit 3741